DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities: Claim 21 is dependent from itself, which is improper. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, lines 7-8 recites “a second annular space between an inner perimeter of the annular band of abrasive material”, it is unclear what the annular space is placed between as only one component of the disk is mentioned. For the purpose of examination, and in view of the applicant’s specification, the second annular space is between the inner perimeter of the annular band and the shaft. Claims 12-19 are rejected based on claim dependency on claim 11. 
Claim 20, lines 7-8 recites “a second annular space between an inner perimeter of the annular band of abrasive material”, it is unclear what the annular space is placed between as only one component of the disk is mentioned. For the purpose of examination, and in view of the applicant’s specification, the second annular space is between the inner perimeter of the annular band and the shaft. Claims 21-27 are rejected based on claim dependency on claim 20.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 is dependent on itself, and therefore fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For compact prosecution, claim 21 is treated as dependent from claim 20.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2022/0202526) in view of Danger (US 6,217,330).
Regarding claim 11, Kim discloses an interproximal reduction tool (par 2 discloses the invention is a dental interproximal abrasive disks) comprising one or more abrasive wheels (dental abrasive disk of figures 1 and 4-5), each abrasive wheel comprising:
 i. a disc base (disk 10); 
ii. an annular band of abrasive material (abrasive coating 22/24) on at least one side of the disc base (see figures 4-5);
 iii. a first annular space (non-abrasive zone 34/36) between an outer edge of the disc base (perimeter edge 14) and an outer perimeter of the annular band of abrasive material (outer perimeter edge of the abrasive material 30 and 32);
 iv. a second annular space (smooth central region 38/40) between an inner perimeter of the annular band of abrasive material (abrasive interior perimeter 26/28); 
v. a shaft attached to the center of the disc base and protruding outward (where the disc includes an aperture 16, which couples to a dental driver, which is a shaft as seen in figures 4-5); 
wherein the first annular space and the second annular space are not abrasive material (par 28 discloses the central region being smooth and the outer zone being non-abrasive).
Kim further discloses a range of widths for the first annular space being between 20-40 percent of the entire diameter of the disk (par 42), and the adjustment of the specific range of width of non-abrasive areas being selected based on the patient’s characteristics determined by the dental practitioner (par 42). Kim does fail to disclose the first annular space has a width less than the width of the second annular space.

    PNG
    media_image1.png
    320
    492
    media_image1.png
    Greyscale

Annotated figure 10
Danger teaches an abrasive wheel (disc 12) discloses a first annular space has a width less than a width of a second annular space (see annotated figure 10) (projecting web 14, see annotated figure 10) for the purpose of having a desired flexibility to the disc (col 3, lines 35-37).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim to have the first annular space has a width less than the width of the second annular space as disclosed by Danger for the purpose of providing a desired non-abrasive contact surfaces which fits the profile of the patient. 
Claim 12, Kim further discloses the abrasive wheel has a thickness from about 0.09 mm to about 0.50 mm (par 30).
Claim 13, Kim further discloses each of the disc base, the abrasive material, and the first and second annular space are a solid surface (see figure 1, 4 and 5).
Claim 14, Kim further discloses the annular band of abrasive material is on two opposing sides of the disc base (figures 4-5). 
Regarding claim 15, Kim/Danger disclose the claimed invention as set forth above in claim 11. Kim discloses modification of the parameters of the abrasive and non-abrasive surfaces in adaptation to the patient’s specific parameters and the planned procedure (par 41-42), but fails to disclose the annular abrasive material comprises a radial width of about 2.5 mm.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have the annular abrasive material comprises a width of about 2.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPO 233.
Regarding claim 16 Kim/Danger disclose the claimed invention as set forth above in claim 11. Kim discloses modification of the parameters of the abrasive and non-abrasive surfaces in adaptation to the patient’s specific parameters and the planned procedure (par 41-42), but fails to disclose the first annular space comprises a radial width of about 0.5 mm to about 1.0 mm.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have the first annular space comprises a radial width of about 0.5 mm to about 1.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPO 233.
Regarding claim 17, Kim/Danger disclose the claimed invention as set forth above in claim 11. Danger further teaches the second annular space has a width greater than the width of an annular band of abrasive material (projecting web 14, see annotated figure 10), for the reasons set forth above.
Regarding claim 18, Kim/Danger disclose the claimed invention as set forth above in claim 11. Danger further teaches said width of said first annular space is less than half of said width of said annular band of abrasive material (see annotated figure 10), for the reasons set forth above. 
Regarding claim 19, Kim/Danger disclose the claimed invention as set forth above in claim 11, but fail to disclose said width of said first annular space is less than half of said width of said annular band of abrasive material. Kim does disclose modification of the parameters of the abrasive and non-abrasive surfaces in adaptation to the patient’s specific parameters and the planned procedure (par 41-42) and the abrasive annular band (22) being a greater width than the first annular space (34), as such it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kim/Danger to have the width of said first annular space is less than half of said width of said annular band of abrasive material, as it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 20-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kuo (US 2006/0019218) and Danger.
Regarding claim 20, Kim discloses an abrasive wheel (dental abrasive disk of figures 1 and 4-5) comprising: 
i. a disc base (disk 10); 
ii. an annular band of abrasive material (abrasive coating 22/24) on at least one side of the disc base (see figures 4-5); 
iii. a first annular space (non-abrasive zone 34/36) between an outer edge of the disc base (perimeter edge 14) and an outer perimeter of the annular band of abrasive material (outer perimeter edge of the abrasive material 30 and 32); 
iv. a second annular space (smooth central region 38/40) between an inner perimeter of the annular band of abrasive material (abrasive interior perimeter 26/28); 
v. a shaft attached to the center of the disc base and protruding outward (where the disc includes an aperture 16, which couples to a dental driver, which is a shaft as seen in figures 4-5); 
and wherein the first annular space and the second annular space are not abrasive material (par 28 discloses the central region being smooth and the outer zone being non-abrasive).
Kim discloses the use of a different disk with different dimensions for different stages in a procedure (par 41), but fails to explicitly disclose a kit for interproximal reduction comprising a plurality of abrasive wheels. m further discloses a range of widths for the first annular space being between 20-40 percent of the entire diameter of the disk (par 42), and the adjustment of the specific range of width of non-abrasive areas being selected based on the patient’s characteristics determined by the dental practitioner (par 42). Kim does fail to disclose the first annular space has a width less than the width of the second annular space.
However, Kuo teaches a kit for interproximal reduction comprising a plurality of abrasive wheels (par 5 discloses a series of abrasive discs in a system) for the purpose of enabling multiple step IPR procedure (par 3). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kim to not be just one abrasive wheel, but rather a kit for interproximal reduction comprising a plurality of abrasive wheels as disclosed by Kuo for the purpose of enabling the use of different disk at different stages in an IPR procedure. 
Additionally, Danger teaches an abrasive wheel (disc 12) discloses a first annular space has a width less than a width of a second annular space (see annotated figure 10) (projecting web 14, see annotated figure 10) for the purpose of having a desired flexibility to the disc (col 3, lines 35-37).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim to have the first annular space has a width less than the width of the second annular space as disclosed by Danger for the purpose of providing a desired non-abrasive contact surfaces which fits the profile of the patient. 
Claim 21, Kim further discloses the abrasive wheel has a thickness from about 0.09 mm to about 0.50 mm (par 30).
Claim 22, Kim further discloses each of the disc base, the abrasive material, and the first and second annular space are a solid surface (see figure 1, 4 and 5).
Regarding claim 24, Kim/Kuo/Danger disclose the claimed invention as set forth above in claim 21. Kim discloses modification of the parameters of the abrasive and non-abrasive surfaces in adaptation to the patient’s specific parameters and the planned procedure (par 41-42), but fails to disclose the annular abrasive material comprises a radial width of about 2.5 mm.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have the annular abrasive material comprises a width of about 2.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPO 233.
Regarding claim 25, Kim/Kuo/Danger disclose the claimed invention as set forth above in claim 21. Kim discloses modification of the parameters of the abrasive and non-abrasive surfaces in adaptation to the patient’s specific parameters and the planned procedure (par 41-42), but fails to disclose the first annular space comprises a radial width of about 0.5 mm to about 1.0 mm.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have the first annular space comprises a radial width of about 0.5 mm to about 1.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPO 233.
Regarding claim 26, Kim/Kuo/Danger disclose the claimed invention as set forth above in claim 21. Danger further teaches the second annular space has a width greater than the width of an annular band of abrasive material (projecting web 14, see annotated figure 10), for the reasons set forth above.
Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kuo and Danger as applied to claim 21 above, and further in view of Lemchen (US 2021/0375159).
Regarding claim 23, Kim/Kuo/Danger disclose the claimed invention as set forth above in claim 21, but fails to disclose each wheel in the plurality of abrasive wheels comprises the annular band of abrasive material having differing grit values.
However, Lemchen teaches a kit of multiple sanding strips wherein each comprises a different relative abrasiveness or grit (par 13 and 18) for the purpose of delivering the correct amount of tooth reduction during an IPR treatment (par 47). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify each of the annular bands of the plurality of abrasive wheels as disclosed by Kim/Kuo/Danger to have differing grit values as disclosed by Lemchen for the purpose of delivering a desired amount of tooth reduction during an IPR treatment.
Regarding claim 27, Kim/Kuo/Danger disclose the claimed invention as set forth above in claim 21, but fails to disclose the annular band of abrasive material comprises differing grit values as between the plurality of abrasive wheels. 
However, Lemchen teaches a kit of multiple sanding strips wherein each comprises a different relative abrasiveness or grit (par 13 and 18) for the purpose of delivering the correct amount of tooth reduction during an IPR treatment (par 47). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify each of the annular bands of the plurality of abrasive wheels as disclosed by Kim/Kuo/Danger to have differing grit values as disclosed by Lemchen for the purpose of delivering a desired amount of tooth reduction during an IPR treatment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772